Exhibit 10.4



Supplemental Agreement No. 3



to



Purchase Agreement No. 2484



between



The Boeing Company



and



Continental Airlines, Inc.



Relating to Boeing Model 787-8 Aircraft

 

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of May 3, 2006, by and between THE
BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2484 dated
December 29, 2004 (the Purchase Agreement), as amended and supplemented,
relating to Boeing Model 787-8 aircraft (the Aircraft);

WHEREAS, Boeing and Customer have agreed to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] with delivery positions as follows:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

WHEREAS, Boeing and Customer have mutually agreed to the offering of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] with
delivery positions as follows:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

WHEREAS, Boeing and Customer have agreed to revise the date to complete
definition of the Aircraft's final configuration, and;

WHEREAS, Boeing has agreed to update the number of training points to which
Customer is entitled, based on the additional [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Model 787-8 Aircraft.



NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1. Table of Contents, Articles, Tables and Exhibits:

1.1 Remove and replace, in its entirety, the "Table of Contents", with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 3.

1.2 Add a new page 2 to Table 1 entitled "Purchase Agreement 2484 Aircraft
Deliveries, Description, Price and Advance Payments", for the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft added by
this Supplemental Agreement No. 3. Table 1 page 1 is unchanged by this
Supplemental Agreement No. 3.

1.3 Remove and replace, in its entirety, the Supplemental Exhibit CS1 entitled,
"787 Customer Support Document", with the Supplemental Exhibit CS1 attached
hereto, with the training point amount updated based on the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft added by
this Supplemental Agreement No. 3.

2. Letter Agreements:

2.1 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-546R1,
"Open Configuration Matters", with the revised Letter Agreement 6-1162-MSA-546R2
attached hereto.

2.2 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-547R1,
"Option Aircraft", with the revised Letter Agreement 6-1162-MSA-547R2 attached
hereto.

2.3 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-552R2,
"Special Matters", with the revised Letter Agreement 6-1162-MSA-552R3 attached
hereto.

2.4 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-554R1,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], with the
revised Letter Agreement 6-1162-MSA-554R2 attached hereto.

 

3. Payment:

Customer previously paid to Boeing a Deposit for the additional [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] firm Aircraft in
the amount of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. In connection with execution of this Supplemental Agreement No. 3,
Customer will make a payment to Boeing in the [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]



4. Effectiveness:

Except for the payment Section 3 above, this Supplemental Agreement No. 3 and
the amendments to the Purchase Agreement effected hereby shall not be effective
or enforceable by either party unless and until (i) Customer's Board of
Directors approves the transactions contemplated hereby at its scheduled meeting
in June 2006 and (ii) any conditions to the approval by Customer's Board of
Directors have been satisfied. Customer shall notify Boeing in writing promptly
of its Board of Directors' decision and whether such conditions have been
satisfied.

4.1 If such approval is obtained at Customer's June 2006 Board of Directors
meeting and if such conditions (if any) have been satisfied prior to June 23,
2006, the Purchase Agreement will be deemed to be supplemented to the extent
herein provided as of the date of such Customer notification to Boeing and as so
supplemented will continue in full force and effect.

4.2 If such approval is not obtained at Customer's June 2006 Board of Directors
meeting or if such conditions have not been satisfied prior to June 23, 2006,
(a) this Supplemental Agreement No. 3 and the amendments to the Purchase
Agreement effected hereby shall be of no force or effect, [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Supplemental Agreement No. 2
and the amendments to the Purchase Agreement will continue in full force and
effect.



EXECUTED IN DUPLICATE as of the day and year first written above.

 

THE BOEING COMPANY CONTINENTAL AIRLINES, INC.

 

 

 

By: /s/ Michael S. Anderson By: /s/ Gerald Laderman

Its: Attorney-In-Fact __ Its: Senior Vice President -

Finance and Treasurer

 

 

TABLE OF CONTENTS

 

SA

ARTICLES

NUMBER



1. Quantity, Model and Description 2

2. Delivery Schedule 2

3. Price 2

4. Payment 2

5. Additional Terms 2

 

TABLE

1. Aircraft Information Table 3

 

EXHIBIT

A. Aircraft Configuration 1

B. Aircraft Delivery Requirements and Responsibilities 1

 

SUPPLEMENTAL EXHIBITS

AE1. Escalation Adjustment/Airframe and Optional Features 1

BFE1. Buyer Furnished Equipment Variables 1

CS1. Customer Support Document 3

EE1. Engine Escalation/Engine Warranty and Patent Indemnity 2

SLP1. Service Life Policy Components 1

 

TABLE OF CONTENTS

 

SA

LETTER AGREEMENTS

NUMBER



6-1162-MSA-546R2 Open Configuration Matters 3

6-1162-MSA-547R2 Option Aircraft 3

6-1162-MSA-549 Spares Initial Provisioning 1

 

 

TABLE OF CONTENTS

SA

CONFIDENTIAL LETTER AGREEMENTS

NUMBER



6-1162-MSA-550 Spare Parts Commitment 1

6-1162-MSA-551R1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] 2

6-1162-MSA-552R3 Special Matters 3

6-1162-MSA-553R1 Open Matters 1

6-1162-MSA-554R2 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] 3

6-1162-MSA-555 Promotion Support 1

 

 

TABLE OF CONTENTS

 

SUPPLEMENTAL AGREEMENTS

DATED AS OF:



Supplemental Agreement No. 1 June 30, 2005

Supplemental Agreement No. 2 January 20, 2006

Supplemental Agreement No. 3 May 3, 2006

Table 1

Purchase Agreement 2484

Aircraft Delivery, Description, Price and Advance Payments

(787-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] /

2004$s / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

787 CUSTOMER SUPPORT DOCUMENT



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



 

Supplemental Exhibit CS1 to Purchase Agreement Number 2484



 

This document contains

:





Part 1: Boeing Maintenance and Flight Training Programs; Operations Engineering
Support

Part 2: Field Services and Engineering Support

Services

Part 3: Technical Information and Materials

Part 4: Alleviation or Cessation of Performance

Part 5: Protection of Proprietary Information and
Proprietary Materials



787 CUSTOMER SUPPORT DOCUMENT



PART

1: BOEING MAINTENANCE AND FLIGHT TRAINING



PROGRAMS; OPERATIONS ENGINEERING SUPPORT

 

1. Boeing Training Programs.

Boeing will provide maintenance training, cabin attendant training, and flight
training programs to support the introduction of the Aircraft into service as
provided in this Supplemental Exhibit CS1.



1.1 Customer is awarded 2,045 points (Training Points) [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. At any time before 24 months
after delivery of Customer's last Aircraft (Training Program Period) Customer
may exchange Training Points for any of the training courses described on
Attachment A at the point values described on Attachment A or for other training
Boeing may identify at specified point values. At the end of the Training
Program Period any unused Training Points will expire. For clarity, the Training
Program Period is estimated to start no earlier than 6 months prior to
Customer's initial Aircraft deliveries. Actual start dates and schedules will be
coordinated at the planning conference, which per Article 2.1 below is estimated
to occur approximately 12 months prior to Aircraft entry into service.



1.2 In addition to the training provided in Article 1.1, Boeing will provide to
Customer the following training and services:



1.2.1 Flight dispatcher model specific instruction; 2 classes of 6 students;



1.2.2 Performance engineer model specific instruction in Boeing's regularly
scheduled courses; schedules are published yearly.



1.2.3 Additional Flight Operations Services:



a. Boeing flight crew personnel to assist in ferrying the first Aircraft to
Customer's main base;



b. Instructor pilots for 90 Man Days (as defined in Article 5.4, below) for
revenue service training assistance;



c. An instructor pilot to visit Customer 6 months after revenue service training
to review Customer's flight crew operations for a

2 week period.



If any part of the training described in this Article 1.2 is not completed by
Customer within 24 months after the delivery of the last Aircraft, Boeing will
have no obligation to provide such training.

2. Training Schedule and Curricula.

2.1 Customer and Boeing will together conduct planning conferences approximately
12 months before the scheduled delivery month of the first Aircraft of a model
to define and schedule the maintenance, flight training and cabin attendant
training programs. At the conclusion of each planning conference the parties
will document Customer's course selection, training schedule, and, if
applicable, Training Point application and remaining Training Point balance.



2.2 Customer may also request training by written notice to Boeing identifying
desired courses, dates and locations. Within 15 days of Boeing's receipt of such
request Boeing will provide written response to Customer confirming whether the
requested courses are available at the times and locations requested by
Customer.



3. Location of Training.

3.1 Boeing will conduct all training at any of its or its wholly-owned
subsidiaries' training facilities equipped for the model of Aircraft. Customer
shall decide on the location or mix of locations for training, subject to space
being available in the desired courses at the selected training facility on the
dates desired.

3.2 If requested by Customer, Boeing will conduct the classroom portions of the
maintenance and flight training (except for the Performance Engineer training
courses) at a mutually acceptable alternate training site, subject to the
following conditions:

3.2.1 Customer will provide acceptable classroom space, simulators (as necessary
for flight training) and training equipment required to present the courses;



3.2.2 Customer will pay Boeing's portal to portal actual expenses for lodging,
ground transportation, laundry, baggage handling, communication costs and per
diem meal charge for each Boeing instructor for each day, or fraction thereof,
that the instructor is away from his home location, including travel time;

3.2.3 Customer will provide, or will reimburse Boeing for the actual costs of
round-trip transportation for Boeing's instructors and the shipping costs of
training Materials (as defined in Part 3 paragraph 1 of this Supplemental
Exhibit CS1), which must be shipped to the alternate training site;



3.2.4 Customer will be responsible for all taxes, fees, duties, licenses,
permits and similar expenses incurred by Boeing and its employees as a result of
Boeing's providing training at the alternate site or incurred as a result of
Boeing providing revenue service training; and



3.2.5 Those portions of training that require the use of training devices not
available at the alternate site will be conducted at Boeing's facility or at
some other alternate site. Customer will be responsible for additional expenses,
if any, which result from the use of such alternate site.



4. Training Materials.



Boeing will provide training Materials will be provided for each student
(Training Materials). In addition, if requested by Customer, one complete set of
Training Materials will be provided for use in Customer's own training program.
Training Materials may be used only for either (i) the individual student's
reference during Boeing provided training and for review thereafter or (ii)
Customer's provision of training to individuals directly employed by the
Customer.

5. Additional Terms and Conditions.

5.1 All training will reflect an airplane configuration defined by (i) Boeing's
standard configuration specification for 787 aircraft, (ii) Boeing's standard
configuration specification for the minor model of 787 aircraft selected by
Customer, and (iii) any Optional Features selected by Customer from Boeing's
standard catalog of Optional Features. Upon Customer's request, Boeing may
provide training customized to reflect other elements of Customer's Aircraft
configuration subject to a mutually acceptable price, schedule, scope of work
and other applicable terms and conditions.



5.2 All training will be provided in the English language. If translation is
required, Customer will provide interpreters.

5.3 Customer will be responsible for all expenses of Customer's personnel except
that in the Puget Sound region of Washington State Boeing will transport
Customer's personnel between their local lodgings and Boeing's training
facility.



5.4 Boeing flight instructor personnel will not be required to work more than 5
days per week, or more than 8 hours in any one 24-hour period (Man Day), of
which not more than 5 hours per 8-hour workday will be spent in actual flying.
These foregoing restrictions will not apply to ferry assistance or revenue
service training services, which will be governed by FAA rules and regulations.

5.5 Normal Line Maintenance is defined as line maintenance that Boeing might
reasonably be expected to furnish for flight crew training at Boeing's facility,
and will include ground support and Aircraft storage in the open, but will not
include provision of spare parts. Boeing will provide Normal Line Maintenance
services for any Aircraft while the Aircraft is used for flight crew training at
Boeing's facility in accordance with the Boeing Maintenance Plan (Boeing
document D6-82076) and the Repair Station Operation and Inspection Manual
(Boeing document D6-25470). Customer will provide such services if flight crew
training is conducted elsewhere. Regardless of the location of such training,
Customer will be responsible for providing all maintenance items (other than
those included in Normal Line Maintenance) required during the training,
including, but not limited to, fuel, oil, landing fees and spare parts.



5.6 If the training is based at Boeing's facility and the Aircraft is damaged
during such training, Boeing will make all necessary repairs to the Aircraft as
promptly as possible. Customer will pay Boeing's reasonable charge, including
the price of parts and materials, for making the repairs. If Boeing's estimated
labor charge for the repair exceeds [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], Boeing and Customer will enter into an agreement for
additional services before beginning the repair work.

5.7 If the flight training is based at Boeing's facility, several airports in
the surrounding area may be used, at Boeing's option, which shall be identified
by Boeing at the flight training planning conference. Unless otherwise agreed in
the flight training planning conference, it will be Customer's responsibility to
make arrangements for the use of such airports.

5.8 If Boeing agrees to make arrangements on behalf of Customer for the use of
airports for flight training, Boeing will pay on Customer's behalf any landing
fees charged by any airport used in conjunction with the flight training. At
least 30 days before flight training, Customer will provide Boeing an open
purchase order against which Boeing will invoice Customer for any landing fees
Boeing paid on Customer's behalf. The invoice will be submitted to Customer
approximately 60 days after flight training is completed, when all landing fee
charges have been received and verified. Customer will pay the invoiced amount
to Boeing within 30 days of the date of the invoice.

5.9 If requested by Boeing, in order to provide the flight training or ferry
flight assistance, Customer will make available to Boeing an Aircraft after
delivery to familiarize Boeing instructor or ferry flight crew personnel with
such Aircraft. If flight of the Aircraft is required for any Boeing instructor
or ferry flight crew member to maintain an FAA license for flight proficiency or
landing currency, Boeing will be responsible for the costs of fuel, oil, landing
fees and spare parts attributable to that portion of the flight.



 

787 CUSTOMER SUPPORT DOCUMENT



PART 2: FIELD AND ENGINEERING SUPPORT SERVICES

 

1. Field Service Representation.

Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of the Aircraft (Field Service
Representatives).



1.1 Field Service Representatives will be available at or near Customer's main
maintenance or engineering facility beginning before the scheduled delivery
month of the first Aircraft and ending [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] after delivery of the last Aircraft covered by a
specific purchase agreement.

1.2 When a Field Service Representative is positioned at Customer's facility,
Customer will provide, at no charge to Boeing, suitable furnished office space
and office equipment, including internet capability for electronic access of
data, at the location where Boeing is providing Field Service Representatives.
As required, Customer will assist each Field Service Representative with visas,
work permits, customs, mail handling, identification passes and formal
introduction to local airport authorities.

1.3 Boeing's Field Service Representatives are assigned to various airports and
other locations around the world. Whenever Customer's Aircraft are operating
through any such airport, the services of Boeing's Field Service Representatives
are available to Customer.



2. Engineering Support Services.

2.1 Boeing will, if requested by Customer, provide technical advisory assistance
from the Seattle area or at a base designated by Customer as appropriate for any
Aircraft or Boeing Product (as defined in Part 1 of Exhibit C of the AGTA).
Technical advisory assistance provided will include:

2.1.1 Analysis of the information provided by Customer to determine the probable
nature and cause of operational problems and suggestion of possible solutions.



2.1.2 Analysis of the information provided by Customer to determine the nature
and cause of unsatisfactory schedule reliability and the suggestion of possible
solutions.



2.1.3 Analysis of the information provided by Customer to determine the nature
and cause of unsatisfactory maintenance costs and the suggestion of possible
solutions.



2.1.4 Analysis and commentary on Customer's engineering releases relating to
structural repairs not covered by Boeing's Structural Repair Manual including
those repairs requiring advanced composite structure design.



2.1.5 Analysis and commentary on Customer's engineering proposals for changes
in, or replacement of, systems, parts, accessories or equipment manufactured to
Boeing's detailed design. Boeing will not analyze or comment on any major
structural change unless Customer's request for such analysis and comment
includes complete detailed drawings, substantiating information (including any
information required by applicable government agencies), all stress or other
appropriate analyses, and a specific statement from Customer of the substance of
the review and the response requested.



2.1.6 One (1) evaluation of Customer's technical facilities, tools and equipment
for servicing and maintaining 787 aircraft, recommendation of changes where
necessary and assistance in the formulation of an initial maintenance plan for
the introduction of the first Aircraft into service.



2.1.7 Assistance with the analysis and preparation of performance data to be
used in establishing operating practices and policies for Customer's operation
of Aircraft.



2.1.9 Assistance with interpretation of the minimum equipment list, the
definition of the configuration deviation list and the analysis of individual
Aircraft performance.



2.1.9 Assistance with solving operational problems associated with delivery and
route-proving flights.



2.1.10 Information regarding significant service items relating to Aircraft
performance or flight operations.



2.1.11 Operations engineering support during the ferry flight of an Aircraft.



2.1.12 Assistance in developing an Extended Twin Operations (ETOPs) plan for
regulatory approval.



2.2 Boeing will, if requested by Customer, perform work on an Aircraft after
delivery but prior to the initial departure flight or upon the return of the
Aircraft to Boeing's facility prior to completion of that flight. The following
conditions will apply to Boeing's performance:

2.2.1 Boeing may rely upon the commitment authority of the Customer's personnel
requesting the work.

2.2.2 As title and risk of loss has passed to Customer, the insurance provisions
of Article 8.2 of the AGTA apply.

2.2.3 The provisions of the Boeing Warranty in Part 2 of Exhibit C of the AGTA
apply.

2.2.4 Customer will pay Boeing for requested work not covered by the Boeing
Warranty, if any.

2.2.5 The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES provisions in Article 11 of Part 2 and Article 3.8 of Part 6 of Exhibit
C of the AGTA apply.

2.3 Boeing may, at Customer's request, provide services other than those
described in Articles 2.1 and 2.2 of this Supplemental Exhibit CS1 for an
Aircraft after delivery, which may include, but not be limited to, retrofit kit
changes (kits and/or information), training, flight services, maintenance and
repair of Aircraft (Additional Services). Such Additional Services will be
subject to a mutually acceptable price, schedule, scope of work and other
applicable terms and conditions. The DISCLAIMER AND RELEASE and the EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C
of the AGTA and the insurance provisions in Article 8.2 of the AGTA will apply
to any such work. Title to and risk of loss of any such Aircraft will always
remain with Customer.





 

 

787 CUSTOMER SUPPORT DOCUMENT



PART 3: TECHNICAL INFORMATION AND MATERIALS

 

1. General.

Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information. Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software. Aircraft Software is defined as software that is installed on
and used in the operation of the Aircraft.

Customer Information is defined as that data provided by Customer to Boeing
which falls into one of the following categories: (i) aircraft operational
information (including, but not limited to, flight hours, departures, schedule
reliability, engine hours, number of aircraft, aircraft registries, landings,
and daily utilization and schedule interruptions for Boeing model aircraft);
(ii) summary and detailed shop findings data; (iii) aircraft readiness log data;
(iv) non-conformance reports; (v) line maintenance data; (vi) airplane message
data, (vii) scheduled maintenance data, and (viii) service bulletin
incorporation.

Upon execution by Customer of Boeing's standard form Customer Services General
Terms Agreement and Supplemental Agreement for Electronic Access Boeing will
provide to Customer through electronic access certain Materials to support the
maintenance and operation of the Aircraft. Such Materials will, if applicable,
be prepared generally in accordance with Air Transport Association of America
(ATA) iSpec 2200, entitled "Specification for Manufacturers" Technical Data."
Materials not covered by iSpec 2200 will be provided in a structure suitable for
the Material's intended use. Materials will be in English and in the units of
measure used by Boeing to manufacture an Aircraft.

2. Materials Planning Conferences.

Customer and Boeing will conduct planning conferences approximately
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] before the
scheduled delivery month of the first Aircraft in order to mutually determine
(i) the Materials to be furnished to Customer in support of the Aircraft, (ii)
the Customer Information to be furnished by Customer to Boeing, (iii) the update
cycles of the Materials to be furnished to Customer, (iv) the update cycles of
the Customer Information to be furnished to Boeing, (v) any Customer
preparations necessary for Customer's transmittal of Customer Information to
Boeing, and (vi) any Customer preparations necessary for Customer's electronic
access to the Materials.

3. Technical Data and Maintenance Information.

Boeing will provide technical data and maintenance information equivalent to
that traditionally provided in the following manuals and documents. The format
for this data and information is not yet determined in all cases. Whenever
possible Boeing will provide such data and information through electronic
access.

a) Flight Operations Information.

Airplane Flight Manual

Operations Manual and Checklist

Planning and Performance Manual

Weight and Balance Manual

Dispatch Deviation Procedures Guide and Master Minimum Equipment List

Flight Crew Training Manual

Fault Reporting Manual

Performance Engineer's Manual

Jet Transport Performance Methods

FMC Supplemental Data Document

Operational Performance Software

ETOPS Guide Vol. III

Flight Planning and Performance Manual



b) Maintenance Information.

Maintenance Manual

Wiring Diagram Manual

Systems Schematics Manual

Structural Repair Manual

Component Maintenance Manual

Standard Overhaul Practices Manual

Standard Wiring Practices Manual

Non-Destructive Test Manual

Service Bulletins and Index

Corrosion Prevention Manual

Fault Isolation Manual

Power Plant Buildup Manual (except Rolls Royce)

In Service Activity Report

All Operators Letters

Service Letters

Structural Item Interim Advisory

Combined Index

Maintenance Tips

Configuration Data Base Generator User Guide

Production Management Data Base

Baggage/Cargo Loading Manual

Maintenance Planning
.

Maintenance Review Board Report

Maintenance Planning Data Document

Maintenance Task Cards and Index

Maintenance Inspection Intervals Report

ETOPS Guide Vol. II

Configuration Maintenance and Procedures for Extended Range Operations

d) Spares Information.

Illustrated Parts Catalog

Standards Books

e) Airplane & Airport Information.

Facilities and Equipment Planning Document

Special Tool & Ground Handling Equipment Drawings & Index

Supplementary Tooling Documentation

Illustrated Tool and Equipment List/Manual

Aircraft Recovery Document

Airplane Characteristics for Airport Planning Document

Airplane Rescue and Fire Fighting Document

Engine Ground Handling Document

ETOPS Guide Vol. I

f) Shop Maintenance.

Service Bulletins

Component Maintenance Manuals and Index

Publications Index

Product Support Supplier Directory

Supplier Product Support and Assurance Agreements

g) Fleet Statistical Data and Reporting.

Fleet Message and Fault Data views, charts, and reports

4. Advance Representative Materials.

Boeing will select all advance representative Materials from available sources
and whenever possible will provide them through electronic access. Such advance
Materials will be for advance planning purposes only.



5. Customized Materials.

All customized Materials will reflect the configuration of each Aircraft as
delivered.



6. Revisions.

6.1 The schedule for updating certain Materials will be identified in the
planning conference. Such updates will reflect changes to Materials developed by
Boeing.

6.2 If Boeing receives written notice that Customer intends to incorporate, or
has incorporated, any Boeing service bulletin in an Aircraft, Boeing will update
Materials reflecting the effects of such incorporation into such Aircraft.

7. Supplier Technical Data.

7.1 For supplier-manufactured programmed airborne avionics components and
equipment classified as Seller Furnished Equipment (SFE) or Seller Purchased
Equipment (SPE) or Buyer Designated Equipment (BDE) which contain computer
software designed and developed in accordance with Radio Technical Commission
for Aeronautics Document No. RTCA/DO-178 dated January 1982, No. RTCA/DO-178A
dated March 1985, or later as available, Boeing will request that each supplier
of the components and equipment make software documentation available to
Customer.

7.2 The provisions of this Article will not be applicable to items of BFE.

7.3 Boeing will furnish to Customer a document identifying the terms and
conditions of the product support agreements between Boeing and its suppliers
requiring the suppliers to fulfill Customer's requirements for information and
services in support of the Aircraft.

8. Buyer Furnished Equipment Data.

Boeing will incorporate BFE line maintenance information into the customized
Materials providing Customer makes the information available to Boeing at least
six (6) months prior to the scheduled delivery month of each Aircraft. Boeing
will incorporate such BFE line maintenance information into the Materials prior
to delivery of each Aircraft reflecting the configuration of that Aircraft as
delivered. Upon Customer's request, Boeing may provide update service after
delivery to such information subject to the terms of Part 2, Article 2.3
relating to Additional Services. Customer agrees to furnish all BFE line
maintenance information in Boeing's standard digital format.

9. Customer's Shipping Address.

From time to time Boeing may furnish certain Materials or updates to Materials
by means other than electronic access. Customer will specify a single address
and Customer shall promptly notify Boeing of any change to that address. Boeing
will pay the reasonable shipping costs of the Materials. Customer is responsible
for any customs clearance charges, duties, and taxes.

787 CUSTOMER SUPPORT DOCUMENT



PART 4: ALLEVIATION OR CESSATION OF PERFORMANCE

 

Boeing will not be required to provide any Materials, services, training or
other things at a facility designated by Customer if any of the following
conditions exist and those conditions would prevent Boeing from performing its
services or make the performance of such services impracticable or inadvisable:

1. a labor stoppage or dispute in progress involving Customer;

2. wars or warlike operations, riots or insurrections in the country where the
facility is located;

3. any condition at the facility which, in the opinion of Boeing, is detrimental
to the general health, welfare or safety of its personnel or their families;

4. the United States Government refuses permission to Boeing personnel or their
families to enter into the country where the facility is located, or recommends
that Boeing personnel or their families leave the country; or

5. the United States Government refuses permission to Boeing to deliver
Materials, services, training or other things to the country where the facility
is located.

After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.

 

 

787 CUSTOMER SUPPORT DOCUMENT



PART 5: PROTECTION OF PROPRIETARY INFORMATION

AND PROPRIETARY MATERIALS

 

1. General.

All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer's right to use
and disclose the Materials and included information will be covered by and
subject to the terms of the AGTA as amended by the terms of the Purchase
Agreement. Title to all Materials containing, conveying or embodying
confidential, proprietary or trade secret information (Proprietary Information)
belonging to Boeing or a third party (Proprietary Materials), will at all times
remain with Boeing or such third party. Customer will treat all Proprietary
Materials and all Proprietary Information in confidence and use and disclose the
same only as specifically authorized in the AGTA as amended by the terms of the
Purchase Agreement, or the CSGTA, and except to the extent required by law.



2. License Grant.



2.1 Boeing grants to Customer a perpetual worldwide, non-exclusive,
non-transferable license to use and disclose Proprietary Materials in accordance
with the terms and conditions of the AGTA as amended by the terms of the
Purchase Agreement. Customer is authorized to make copies of Materials (except
for Materials bearing the copyright legend of a third party), and all copies of
Proprietary Materials will belong to Boeing and be treated as Proprietary
Materials under the AGTA as amended by the terms of the Purchase Agreement.
Customer will preserve all proprietary legends, and all copyright notices on all
Materials and insure the inclusion of those legends and notices on all copies.



2.2 Customer grants to Boeing a perpetual, world-wide, non-exclusive,
non-transferable license to use and disclose Customer Information or derivative
works thereof in Boeing data and information products and services provided
indicia identifying Customer Information as originating from Customer is removed
from such Customer Information.



3. Use of Proprietary Materials and Proprietary Information.



Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer's Aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer.



4. Providing of Proprietary Materials to Contractors.



Customer is authorized to provide Proprietary Materials to Customer's
contractors for the sole purpose of maintenance, repair, or modification of
Customer's Aircraft for which the Proprietary Materials have been specified by
Boeing. In addition, Customer may provide Proprietary Materials to Customer's
contractors for the sole purpose of developing and manufacturing training
devices and maintenance tools for Customer's use. Before providing Proprietary
Materials to its contractor, Customer will first obtain a written agreement from
the contractor by which the contractor agrees (a) to use the Proprietary
Materials only on behalf of Customer, (b) to be bound by all of the restrictions
and limitations of this Part 5, and (c) that Boeing is a third party beneficiary
under the written agreement. Customer agrees to provide copies of all such
written agreements to Boeing upon request. A sample agreement acceptable to
Boeing is attached as Appendix VII to the AGTA.



5. Providing of Proprietary Materials and Proprietary Information to Regulatory
Agencies.



5.1 When and to the extent required by a government regulatory agency having
jurisdiction over Customer or an Aircraft, Customer is authorized to provide
Proprietary Materials and to disclose Proprietary Information to the agency for
use in connection with Customer's operation, maintenance, repair, or
modification of such Aircraft. Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or disclosed.
Customer further agrees to notify Boeing immediately upon learning of any (a)
distribution, disclosure, or additional use by the agency, (b) request to the
agency for distribution, disclosure, or additional use, or (c) intention on the
part of the agency to distribute, disclose, or make additional use of
Proprietary Materials or Proprietary Information.



5.2 In the event of an Aircraft or Aircraft systems-related incident, the
Customer may suspend, or block access to Customer Information pertaining to its
Aircraft or fleet. Such suspension may be for an indefinite period of time.



 

May 3, 2006

6-1162-MSA-546R2

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Open Configuration Matters

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

 

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 6-1162-MSA-546R1 dated June 30, 2005.

1. Aircraft Configuration.

Due to the developing design of the 787 Aircraft and the long period of time
between the Purchase Agreement signing and delivery of Customer's first
Aircraft, the configuration of Customer's Aircraft has not yet been defined. The
parties agree to complete defining the configuration of the Aircraft no later
than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], using the
configuration elements defined in 787 Airplane Description and Selections
Document Number 787B1-0227, which includes available Optional Features for
selection (Configuration).

2. Effect on Purchase Agreement.

By [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing
will provide Customer a written amendment to the Purchase Agreement reflecting
the Configuration, including, without limitation, the effects of the
Configuration on those portions of the Purchase Agreement described in Articles
2.1 through 2.4, below. In advance of the final Configuration by [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the parties agree
to the following advanced configuration releases:

Preliminary Configuration
- LOPA YS5509 dated 10/4/04, used to define a preliminary Performance Guarantees
release (reference Article 2.3 below). This has been completed per Supplemental
Agreement No. 1 to the Purchase Agreement.

Interim Configuration
- to be released by September 2006, used to define the final Performance
Guarantees release (reference Article 2.3 below) and update the pricing
(reference Article 2.4 below).

2.1 Exhibit A. The Configuration will be incorporated into Exhibit A of the
Purchase Agreement.

2.2 Basic Specification. Changes applicable to the basic Model 787 aircraft
which are developed by Boeing between the date of signing of the Purchase
Agreement and completion of the Configuration will be incorporated into Exhibit
A of the Purchase Agreement.

2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Boeing
will provide to Customer revisions to Letter Agreement 6-1162-MSA-551,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], to
reflect the effects of the Configuration, if any, on [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.4 Price Adjustments. The Aircraft Basic Price and Advance Payment Base Price
of each Aircraft set forth on Table 1 to the Purchase Agreement is based in part
on an estimate of the value of the Optional Features and any related Seller
Purchased Equipment. The Aircraft Basic Price and the Advance Payment Base Price
of each Aircraft will be adjusted as required and agreed by the parties in a
supplemental agreement to the Purchase Agreement to reflect the difference
between such estimate and the actual price of such elements of the
Configuration.

Other Letter Agreements
.

Boeing and Customer acknowledge that as the definition of the Aircraft
progresses, there will be a need to execute letter agreements addressing one or
more of the following subjects:

3.1 Customer Software. Additional provisions relating to the loading of software
owned by or licensed to Customer on the Aircraft at delivery.

3.2 Installation of Cabin Systems Equipment. Additional provisions relating to
the terms on which Boeing will offer and install in-flight entertainment systems
and cabin communications systems in the Aircraft.

3.3 Buyer Furnished Equipment (BFE) and Seller Purchased Equipment (SPE).
Provisions relating to the terms on which Boeing may offer or install BFE and
SPE in the Aircraft.

3.4 Connexion by Boeing. Provisions relating to the terms under which Boeing may
offer or install Connexion by Boeing in the Aircraft.

 

 

 

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: May 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

May 3, 2006

6-1162-MSA-547R2

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

Subject: Option Aircraft

Reference: Purchase Agreement 2484 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model
787-8 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. This Letter
Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-MSA-547R1 dated January 20, 2006. All terms used but not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

Boeing agrees to manufacture and sell to Customer up to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] additional Model 787-8
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment, and subject to the items in section 1.2
below.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 787 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

(iii) Changes mutually agreed upon.

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices selected for the Option
Aircraft will be adjusted to Boeing's current prices as of the date of execution
of the definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft will be escalated on the same basis as the Aircraft,
and will be adjusted to Boeing's then-current escalation provisions as of the
date of execution of the definitive agreement for the Option Aircraft.

The engine manufacturer's current escalation provisions, listed in Exhibit
Supplement EE1 to the Purchase Agreement, have been estimated to the months of
scheduled delivery using commercial forecasts to calculate the Advance Payment
Base Price listed in the Attachment to this Letter Agreement. The engine
escalation provisions will be revised if they are changed by the engine
manufacturer prior to the signing of a definitive agreement for the Option
Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft will be adjusted to Boeing's and the engine manufacturer's then
current prices as of the date of execution of the definitive agreement for the
Option Aircraft.

3. Payment.

3.1 Customer will pay a deposit to Boeing in the amount shown in the Attachment
for each Option Aircraft (Option Deposit), on the date of this Letter Agreement.
If Customer exercises an option, the Option Deposit will be credited against the
first advance payment due. If Customer does not exercise an option, Boeing will
retain the Option Deposit for that Option Aircraft.

3.2 If Customer exercises its option to acquire an Option Aircraft, advance
payments in the amounts and at the times listed in the Attachment will be
payable for that Option Aircraft. The remainder of the Aircraft Price for that
Option Aircraft will be paid at the time of delivery.

4. Option Exercise.

Customer may exercise an option to acquire an Option Aircraft by giving written
notice to Boeing on or before the date [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] months prior to the first business day of the applicable
delivery month listed in the Attachment (Option Exercise Date).

5. Contract Terms.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft, including the terms and conditions
contained in this Letter Agreement, in the Purchase Agreement, and other terms
and conditions as may be agreed upon to add the Option Aircraft to the Purchase
Agreement as an Aircraft. If the parties have not entered into a definitive
agreement within 30 days following option exercise, either party may terminate
the purchase of such Option Aircraft by giving written notice to the other
within 5 days. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: May 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

 

Attachment

Attachment to

Option Aircraft Letter Agreement 6-1162-MSA-547R2

Option Aircraft Delivery, Description, Price and Advance Payments

(787-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] / 2004
$s / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

May 3, 2006

6-1162-MSA-552R3

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Special Matters

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. This Letter
Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-MSA-552R2 dated January 20, 2006. All terms used and not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Option Aircraft [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

4.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.2 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. Aircraft Invoices.

Upon Customer request, at the time of Aircraft delivery Boeing agrees to provide
a separate invoice addressed to the owner/trustee of such Aircraft specifying
the dollar amount to be received at the time of delivery. [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

9. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

10. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

11. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



12. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential. Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: May 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

May 3, 2006

6-1162-MSA-554R2

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. This Letter
Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-MSA-554R1 dated January 20, 2006. All terms used and not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential. Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: May 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

Attachment

Attachment A to

Model Substitution Letter Agreement 6-1162-MSA-554R2

Price

(787-9, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2004
$s)



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]